Case 17-03305-JMC-13        Doc 97     Filed 04/03/20   EOD 04/03/20 15:19:21         Pg 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

In re                                      )
                                           )
MARY LITTLEJOHN,                           ) CASE NO. 17-03305-JMC-13
                                           )
                      Debtor(s).           )

             MOTION TO DETERMINE THE VALIDITY OF PAYMENT CHANGE

     The Debtor hereby moves the Court to determine the validity of a mortgage
payment change filed by U.S. Bank National Association, and now states:

        1.     A history of the mortgage claim activity in this case is as follows:

               a.      09/05/2017 Proof of Claim #6 filed by Select Portfolio Servicing,
Inc., indicating total payment $649.58, comprised of principal and interest ("P&I") of
$478.01 (interest rate 3.125%) and property taxes and hazard insurance escrow
("escrow") amount of $171.57.

            b.     11/13/2017        Transfer of Claim from Select Portfolio Servicing,
Inc. to MTGLQ Investors, LP

              c.     06/19/2018 Notice of Payment Change filed by MTGLQ
Investors, LP, indicating total payment $748.86, comprised of P&I $508.85 (interest rate
undisclosed) and escrow amount of $240.01, effective 8/1/2018
       Indicated there was no escrow previously, though Proof of Claim did have
escrow.
       Notice Withdrawn

             d.     08/08/2018       Motion for Determination of Fees, Expenses or
Charges filed by Trustee
     Motion Withdrawn

            e.      12/17/2018 Transfer of Claim from MTGLQ Investors, LP to US
Bank Trust National Association as Trustee.

             f.      12/27/2018 Notice of Payment Change filed by US Bank Trust
National Association as Trustee, indicating total payment $1,175.56, comprised of P&I
$935.55 (interest rate 5.375%) and escrow amount of $240.01, effective 2/1/19
      Indicated prior interest rate was 4.125% but most recent reported interest rate
was 3.125%
      Notice Withdrawn
Case 17-03305-JMC-13      Doc 97    Filed 04/03/20   EOD 04/03/20 15:19:21     Pg 2 of 4




              g.   02/08/2019      Motion to Determine Validity of Payment Change
filed by Trustee
        Motion Withdrawn

             h.     05/08/2019 Transfer of Claim from US Bank Trust National
Association as Trustee to U.S. Bank Trust National Association

               i.    05/08/2019 Notice of Payment Change filed by U.S. Bank Trust
National Association, indicating total payment $1,107.12, comprised of P&I $935.55
(interest rate 5.375%) and escrow amount of $171.57, effective 6/1/19
       Indicated prior interest rate was 4.125% but most recent reported interest rate
was 3.125%, corrected by Amended NPC filed 6/17/19

              j.    06/14/2019     Motion to Determine Validity of Payment Change
filed by Trustee

             k.      06/17/2019 Amended Notice of Payment Change filed by U.S.
Bank Trust National Association, indicating total payment $1,107.12, comprised of P&I
$935.55 (interest rate 5.375%) and escrow amount of $171.57, effective 6/1/19
      Indicated interest rate increase from 3.125% to 5.375%

              l.     07/23/2019 Second Amended Notice of Payment Change filed
by U.S. Bank Trust National Association, indicating total payment $1,099.53, comprised
of P&I $927.96 (interest rate 5.375%) and escrow amount of $171.57, effective 6/1/19
       Indicated interest rate increase from 3.125% to 5.375%

               m.     10/25/2019 Notice of Payment Change filed by U.S. Bank Trust
National Association, indicating total payment $1,166.03, comprised of P&I $927.96
(interest rate undisclosed) and $ escrow amount of $238.07, effective 12/1/19

               n.    11/26/2019 Notice of Payment Change filed by U.S. Bank Trust
National Association, indicating total payment $1,269.47, comprised of P&I $1,031.40
(interest rate 4.250%) and escrow amount of $238.07, effective 2/1/20

        2.     The most recent Notice of Payment Change filed on 11/26/2019 indicates
that the interest rate is decreasing from 5.375% to 4.250%, but that the P&I portion of
the payment is increasing from $927.96 to $1,031.40. Debtor asserts that a reduction of
the interest rate would cause the P&I portion of the payment to decrease, not increase,
calling into question the accuracy of the math.

        3.    The increase in the interest rate on the Notice of Payment Change filed on
7/23/2019, from 3.125% to 5.375%, exceeds the 2% cap per annual adjustment in
violation of Section 4(D) of the Loan Modification Agreement attached to the Proof of
Claim filed by U.S. Bank National Association's predecessor.

       4.     The payment changes effective in August 2018 (though withdrawn),
Case 17-03305-JMC-13       Doc 97    Filed 04/03/20   EOD 04/03/20 15:19:21    Pg 3 of 4




February 2019 (though withdrawn), June 2019, December 2019, and February 2020 are
in violation of Section 4(A) of the Loan Modification Agreement attached to the Proof of
Claim filed by U.S. Bank National Association's predecessor, which indicates the
payment can only change every January.

      WHEREFORE, Debtor moves the Court to determine the validity of:

(a) whether the P&I portion of the mortgage payment should increase when the interest
rate decreases from 5.375% to 4.250% in the Notice of Payment Change filed on
11/26/19;

(b) whether the lender can increase the interest rate from 3.125% to 5.375% in a single
adjustment in the Notice of Payment Change filed on 7/23/19 pursuant to Section 4(D)
of the Loan Modification Agreement attached to the Proof of Claim filed by U.S. Bank
National Association's predecessor; and

(c)    whether lender can change the payment effective any other month than January,
pursuant to Section 4(A) of the Loan Modification Agreement attached to the Proof of
Claim filed by U.S. Bank National Association's predecessor,

and grant such other relief as appropriate.
                                                 /s/ Joseph A. Ross              _
                                                Joseph A. Ross, Atty No. 20345-47
                                                Attorney for Debtors
                                                Joseph A. Ross
                                                Attorney at Law
                                                1503 West Arlington Road
                                                Bloomington, Indiana 47404
                                                Tel.: 812.339.3440
                                                Fax: 812.323.7677
                                                ECF Email:
                                                RossFiling@RossLawOffice.com
Case 17-03305-JMC-13           Doc 97      Filed 04/03/20      EOD 04/03/20 15:19:21   Pg 4 of 4




                                   CERTIFICATE OF SERVICE

I hereby certify that on April 2, 2020 a copy of the foregoing was sent to the following
party/parties through the Court’s Electronic Case Filing System. Party/parties may
access this filing through the Court’s system.

U.S. Trustee Email: USTP.Region10@usdoj.gov
Ann Delaney Email: ECFdelaney@trustee13.com
Sarah E. Barngrover for MTGLQ Investors, LP, Email: amps@manleydeas.com
Adam Bradley Hall for MTGLQ Investors, LP, Email: amps@manleydeas.com
Jon Jay Lieberman for U.S. Bank Trust National Association as Trustee of, Email:
bankruptcy@sottileandbarile.com
Molly Slutsky Simons for U.S. Bank Trust National Association as Trustee of, Email:
bankruptcy@sottileandbarile.com
D. Anthony Sottile for U.S. Bank Trust National Association as Trustee of, Email:
bankruptcy@sottileandbarile.com
S. Brent Potter for U.S. Bank Trust National Association as Trustee of, Email:
bankruptcy@doylefoutty.com

I further certify that on April 2, 2020, a copy of the was mailed by first-class U.S. Mail,
postage prepaid and properly addressed, to the person(s) below or on the list attached
hereto.

Signed                  /s/ Joseph A. Ross         _
                Joseph A. Ross
                Attorney at Law
                1503 West Arlington Road
                Bloomington, Indiana 47404
                Tel.: 812.339.3440
                Fax: 812.323.7677
                ECF Email: RossFiling@RossLawOffice.com
